DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 Apr. 2021 has been entered.


Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-13 are directed to an invention non-elected without traverse.  Accordingly, claims 11-13 have been cancelled.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

The application has been amended as follows: 

Claims 11-13 (cancelled)


Allowable Subject Matter
Claims 1-10 and 14-16 allowed.
Regarding claim 1, the closest prior art is Postage WO 2015/119736. Postage teaches a continuously regenerable scrubber comprising an upper header, an upper header spacer, a lower header, a lower header spaces, a rotatable bed assembly, a rotator, and a fastener. Postage does not teach where the sorbent material is operative via adsorption alone. No prior art, alone or in combination, teaches all the limitations of claim 1.
Claims 2-10 and 14-15 depend upon claim 1.
Regarding claim 16, the closest prior art is Postage. Postage teaches a skirt (cylindrical wall of 22 in Fig 2), however does not teach the skirt as claimed nor the seal. No prior art, alone or in combination, teaches all the limitations of claim 10. 


Response to Arguments
The following is a response to Applicant arguments filed 20 Feb. 2021:

Applicant argues that the claim 1 amendments overcomes the Postage rejection.
Examiner agrees and the rejection is withdrawn.

Applicant argues that the objection to claim 14 is overcome by amendment.
Examiner agrees and the objection is withdrawn.

Applicant argues that the bed and the bed assembly cited in the final rejection mailed 10 Dec. 2020 is unclear. 
Examiner disagrees. Reviewing the rejection, Examiner contends that it is clear that the bed assembly is the assembly comprising bed 22. Component 22 is cited as being the bed. The bed assembly, again recited in the previousl rejection, is the assembly comprising bed 22 along with bottom gasket 60, bottom bed screen 96, bottom disk 80, upper gasket 60, upper bed screen 96, and upper disk 80. The referenced Postage Fig 1 does not have tens and tens of callouts, but rather has 26, where not every callout is unique, such as gaskets 60. Further, Examiner has cited spefic numbers for the limitation features and has not provided a mass of generic citations. 

Applicant argues that Examiner has not addressed the level of one of ordinary skill in the art. 
Examiner disagrees. In accordance with MPEP 2141 II C, "The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention". For instance, relavant to the claim 1 rejection, the person of ordinary skill would have been familiar with the prior art such as the Postage scrubber and where mere duplication of parts is obvious unless unexpected results are produced in accordance with MPEP 2144.04 VI B. For instance, one of ordinary skill would not have expected the claimed header spacer/gasket to produce results that would have been unexpected.

Examiner agrees that a list with the term "and/or" means that each item form the list can be chosen individually or that all items are chosen together. 
As argued by Applicant citing the PTAB decision, the limiation "a, b, and/or c" must be a, b, c, ab, ac, bc, or abc. Thus, the limitation is in the alternative. In the informative PTAB decision of Ex Parte Jung the and/or limitation is equivalent to at least one of.
Specifically as applied to the limitation in question of "the sorbent material capable of absorption, adsorption, and/or a combination thereof", the limitation of the sorbent material must be capable of one of: 1) absorption, 2) adsorption, 3) a combination thereof (of adsorption and absorption), 4) absorption and adsorption, 5) absorption and a combination thereof, 6) adsorption and a combination thereof, 7) absorption, adsorption, and a combination thereof. Because the "combination thereof" does not introduce new elements, an equivalent limitation could be written "the sorbent material capable of absorption and/or adsorption" or the sorbent material capable of at least one of absorption and adsorption".
Examiner disagrees with Applicant's interpretation of Ex Parte Gross that and/or means "the claimed invention limitation has to be able to be all of "a, b, c, ab, ac, be, or abc." At issue in the cited decision for application number 11/565411 was if a limitation containing the term and/or was indefinite, not if Examiner was interpreting limits of the claim incorrectly in view of the prior art. The board decided that "We agree with Appellant that "and/or" covers embodiments having element A alone, element B alone, or elements A and B taken together". In other words, a prior art teaching A alone would teach the limtation. Therefore to meet the limition of the claimed "the sorbent material capable of absorption, adsorption, and/or a combination thereof", a prior art may, for instance, be capable of absorption alone.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/STEPHEN HOBSON/Examiner, Art Unit 1776